                                                                                            FILED
                                                                                   2019 May-31 PM 05:45
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

LESLEY SYNATRA TUCKER,                     )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No.: 1:17-cv-00497-MHH-SGC
                                           )
SHERIFF MATTHEW WADE, et al.,              )
                                           )
      Defendants.                          )

                           MEMORANDUM OPINION

      The magistrate judge filed a report on April 16, 2019, in which she

recommended that the Court enter judgment in favor of the defendants based on

Mr. Tucker’s failure to exhaust administrative remedies.           (Doc. 29).     The

magistrate judge advised the parties of their right to file specific written objections

within 14 days. That time has expired, and the Court has not received objections

from the parties.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n.9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749

(11th Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).
      Having reviewed and considered the relevant materials in the court file, the

Court adopts the magistrate judge’s report and accepts her recommendation. As

the magistrate judge indicated in her report, she treated the defendants’ special

report as a motion for summary judgment. (Doc. 29, p. 2). Accordingly, the Court

will grant the pending motion for summary judgment and will enter judgment for

the defendants on Mr. Tucker’s remaining claim. (See Doc. 20).

      DONE this 31st of May, 2019.


                                  _________________________________
                                  MADELINE HUGHES HAIKALA
                                  UNITED STATES DISTRICT JUDGE




                                        2
